DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains 213 words and therefore, it is too long.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claim 1 is objected to because of the following informalities:  Language inconsistency.
Claim 1 recites: “A photo-electronic air disinfector comprises a housing containing a fan, an air guide unit connecting the air inlet and the air outlet, a UVC light source, a photocatalyst module comprising a structure with entire surface area coated with a photocatalyst positioned by the side of the UVC light source, reflecting mirrors installed on the internal walls of the unit reflecting mirrors installed on the internal walls of the unit facing the UV light source…”  Language consistency is recommended in order to avoid confusion.
For purposes of examination, examiner will interpret claim 1 as reciting: “A photo-electronic air disinfector comprises a housing containing a fan, an air guide unit connecting the air inlet and the air outlet, a UVC light source, a photocatalyst module comprising a structure with entire surface area coated with a photocatalyst positioned by the side of the UVC light source, reflecting mirrors installed on the internal walls of the unit reflecting mirrors installed on the internal walls of the air guide unit facing the UV light source…”  
Claim 3 is objected to because of the following informalities:  Incorrect punctuation mark.
Claim 3 recites: “…wherein a negative ion generator is installed for producing negative ions to be extracted outside the disinfector by the air flow produced by the fan, such that the negative ions when coming into contact with fine particles in the air will pull the particles together through attraction and condense into larger particles for settling on ;”  The correct punctuation mark to end the sentence is a period “.”.
For purposes of examination, examiner will interpret claim 3 as reciting: “…wherein a negative ion generator is installed for producing negative ions to be extracted outside the disinfector by the air flow produced by the fan, such that the negative ions when coming into contact with fine particles in the air will pull the particles together through attraction and condense into larger particles for settling on the ground, thus reducing harmful pollutants in the air.”
Claim 6 is objected to because of the following informalities: Incorrect grammar.
Claim 6 recites: “…wherein the housing has retractable stand contain swivel function which allow the disinfector to stand on any flat surface.”  The correct sentence appears to be “…wherein the housing has a retractable stand containing a swivel function which allows the disinfector to stand on any flat surface.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "The photo-electronic air disinfector…" in line 1.  There is no disclosure of a photo-electronic air disinfector previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 1 as reciting: “A photo-electronic air disinfector…”
Claim 1 recites the limitation: “… reflecting mirrors installed on the internal walls of the air guide unit reflecting mirrors installed on the internal walls of the air guide unit facing the UV light source…”  There is no mention of internal walls of the air guide unit previously in claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 1 as reciting: “… reflecting mirrors installed on internal walls of the air guide unit reflecting mirrors installed on the internal walls of the air guide unit facing the UV light source…”
Claim 1 recites the limitation: “…a photocatalytic module comprises a structure with entire surface area coated with a photocatalyst positioned by the side of the UVC light source…”  There is no disclosure of a side of the UVC light source previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 1 as reciting: “…a photocatalytic module comprises a structure with entire surface area coated with a photocatalyst positioned by a side of the UVC light source…”  
Claim 4 recites: “…wherein a combination of all the features of the device provides a four-folded mechanisms for disinfection and purification of air, namely: - first, the air filter for filtering the air for dusts, particles, germs before entering the device, 
-second, sterilization of the air by photocatalysis produced by the photocatalyst module exposed to direct and reflected UVC light resulting in oxidation process for decomposing organic matter and various germs and rendering them harmless,
-third, sterilization by way of UVC light rays and their multiple reflections through multiple mirrors installed on the internal wall of the air guide unit, enabling multiple bacteria or germs to be repeatedly irradiated by UVC light rays and their multiple reflections, and 
- fourth, negative ions generated by the negative ion generator pulling fine particles in the air together through attraction and condense them into larger particles for settling on the ground, thus reducing harmful pollutants in the air.”  
 There is no mention of an air filter or a negative ion generator previously in claim 1.  Therefore, there is insufficient antecedent basis for these limitations in the claim.  
Further, the limitations of claim 4 appear to be function-oriented and not structure-oriented.  Therefore, it is unclear if the limitations of claim 4 further limit the structural limitations of claim 1, because it is unclear as to what the meets and bounds of the claim are. 
Claim 5 recites: “…wherein the disinfector is operable by a rechargeable battery and could be carried around by the user through hanging on the neck of a person by a strap hooked to the device, enabling the user to breath in purifier air coming out of the disinfector within a short distance.”  This limitation is considered indefinite because it is 
Claim 7 recites: “…wherein the photocatalysis function, the UVC germicidal function and the negative ions generating function are all controlled by the same electrical circuit which avail users the choices of operating these functions separately, simultaneously or alternatively.  There is no mention of any of these functions previously in claim 1.  Further, there is no mention of an electrical circuit previously in claim 1.  Therefore, there is insufficient antecedent basis for these limitations in the claim 1.  
Claims 2-3 and 6 are rejected because they depend on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nelsen et al. (US Pat. Pub. No. 2005/0000365, hereinafter Nelsen).
Claim 1, Nelsen discloses a photo-electronic air disinfector comprises a housing (#10) containing a fan (#12), an air guide unit connecting the air inlet (#11 inlet grill) and the air outlet (#60 outlet grill), a UVC light source (#21 UV light bulbs) (see paragraphs [0034]-[0035]), a photocatalyst module comprising a structure with entire surface area coated with a photocatalyst positioned by a side of the UVC light source (#21), reflecting mirrors (#22) installed on internal walls of the air guide unit facing the UVC light source (#21), producing sterilization effect by photocatalysis (see figures 1 and 10, and paragraphs [0039] and [0048]; Nelsen discloses a photocatalyst structure provided at a location upstream from the bezel (#52), such as within the chassis (#15, #16), which is located at a side of the UVC light source (#21), to effectively reduce odors and/or remove any volatile organic compounds entrained in the air stream, i.e. producing sterilization effect by photocatalysis.): 
- wherein the photocatalyst module comprising a structure with entire surface area coated with a photocatalyst positioned by the side of the UVC light source enables photocatalysis triggered by the UVC light to produce oxidation power for decomposing organic matter and various germs and rendering them harmless (see paragraphs [0039] and [0048]); 
- while multiple mirrors (#222, #223) installed on the internal wall of the air guide unit will cause the UVC emitted from the UVC light source (#221) to be reflected repeatedly inside the air guide unit and reaching the photocatalyst numerous times and thus increasing the intensity of UVC light shining on the photocatalyst, thereby increasing the efficacy of the photocatalysis for decomposing organic matter and various germs (see figure 10 and paragraphs [0039], [0048] and [0065]).
Claim 2, Nelsen discloses wherein the multiple reflecting mirrors (#222, #223) are installed on the internal wall of the air guide unit and positioned surrounding the UVC light source (#221) such that UVC light rays emitted will be reflected back and forth multiple times inside the unit by the reflecting mirrors, such that the bacteria or germs in air are repeatedly irradiated by UVC light through multiple reflections of the UVC light rays by the mirrors (see figure 10 and paragraphs [0039] and [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen.
In regards to Claim 6, Nelsen discloses wherein the housing has a stand (#19) which allows the disinfector to stand on any flat surface (see paragraph [0036]).
Although Nelsen does not explicitly disclose that the stand is retractable and contains a swivel function, making the stand retractable and to swivel is a mere engineering design choice in order to obtain a desired end result, such as for improved aesthetic appearance and/or for ease of use, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Drake et al. (US Pat. Pub. No. 2020/0289984, with an effective filing date of March 11, 2019, hereinafter Drake).
In regards to Claim 3, Nelsen discloses the photo-electronic air disinfector as recited in claim 1, but fails to disclose wherein a negative ion generator is installed for producing negative ions to be extracted outside the disinfector by the air flow produced by the fan, such that the negative ions when coming into contact with fine particles in the air will pull the particles together through attraction and condense into larger particles for settling on the ground, thus reducing harmful pollutants in the air.
However, Drake teaches a cleaning device (#500) which includes a housing (#510), an air inlet (#502), an air outlet (#504), an air guide unit (internal cavity) connecting the air inlet and the air outlet, a fan (#570), a UVC light source (#590), a photocatalyst module comprising a structure (#614) with the entire surface area coated with a 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the photo-electronic air disinfector as disclosed by Nelsen, by having a negative ion generator installed for producing negative ions to be extracted outside the disinfector by the air flow produced by the fan, such that the negative ions when coming into contact with fine particles in the air will pull the particles together through attraction and condense into larger particles for settling on the ground, thus reducing harmful pollutants in the air, as claimed by the applicant, with a reasonable expectation of success, as Drake teaches a cleaning device which includes a housing, an air inlet, an air outlet, an air guide unit (internal cavity) connecting the air inlet and the air outlet, a fan, a UVC light source, a photocatalyst module comprising a structure with the entire surface area coated with a photocatalyst positioned by a side of the UVC light source, and a negative ion generator is installed for producing negative ions to be extracted outside the cleaning device by the air flow produced by the fan, thereby improving and enhancing the purification of contaminated air within the cleaning device (see figure 11, and paragraphs [0005], [0053] and [0058]-[0060]).
Examiner notes that although Nelsen, in view of Drake, is silent in regards to wherein the negative ion generator produces negative ions such that the negative ions when coming into contact with fine particles in the air will pull the particles together through attraction and condense into larger particles for settling on the ground, thus 
In regards to Claim 4, Nelsen discloses the photo-electronic air disinfector as recited in claim 1.  Nelsen discloses wherein a combination of all the features of the device provides a four-folded mechanisms for disinfection and purification of air, namely:
-sterilization of the air by photocatalysis produced by the photocatalyst module exposed to direct and reflected UVC light (#21) resulting in oxidation process for decomposing organic matter and various germs and rendering them harmless (see figures 1 and 10, and paragraphs [0039] and [0048]; Nelsen discloses a photocatalyst structure provided at a location upstream from the bezel (#52), such as within the chassis (#15, #16), which is located at a side of the UVC light source (#21), to effectively reduce odors and/or remove any volatile organic compounds entrained in the air stream, i.e. producing sterilization effect by photocatalysis.); and
-sterilization by way of UVC light (#21, #221) rays and their multiple reflections through multiple mirrors (#222, #223) installed on the internal wall of the air guide unit, enabling multiple bacteria or germs to be repeatedly irradiated by UVC light rays and their multiple reflections (see figures 1 and 10 and paragraphs [0034]-[0035], [0039] and [0048]). 

However, Drake teaches a cleaning device (#500) which includes a housing (#510), an air inlet (#502), an air outlet (#504), an air guide unit (internal cavity) connecting the air inlet and the air outlet, a fan (#570), an inlet air filter (#560) to filter out smoke, soot, germs and other particulates in the contaminated air before entering the cleaning device, a UVC light source (#590), a photocatalyst module comprising a structure (#614) with the entire surface area coated with a photocatalyst positioned by a side of the UVC light source (#590), and a negative ion generator is installed for producing negative ions to be extracted outside the cleaning device by the air flow produced by the fan (#570) (see figure 11, and paragraphs [0005], [0053]-[0054] and [0058]-[0060]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the photo-electronic air disinfector as disclosed by Nelsen, by having an air filter for filtering the air for dusts, particles, germ before entering the device, and a negative ion generator installed for producing negative ions to be extracted outside the disinfector by the air flow produced by the fan, such that the negative ions pull fine particles in the air together through attraction and condense them into larger particles for settling on the ground, thus reducing harmful pollutants in the air, as claimed by the applicant, with a reasonable expectation of success, as Drake teaches a cleaning device which includes a housing, an air inlet, an air outlet, an air guide unit (internal cavity) connecting the air inlet and the air outlet, a fan, an inlet air filter to 
Examiner notes that although Nelsen, in view of Drake, is silent in regards to wherein the negative ions pull fine particles in the air together through attraction and condense them into larger particles for settling on the ground, thus reducing harmful pollutants in the air, the negative ion generator disclosed by Nelsen, in view of Drake, is substantially similar to the negative ion generator as claimed by the applicant, and therefore it is reasonably expected, absent evidence to the contrary, that it will function in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claim 7, Nelsen discloses the photo-electronic air disinfector as recited in claim 1, but fails to disclose wherein a photocatalysis function, a UVC germicidal function and a negative ions generating function are all controlled by a sole electrical circuit which avail users the choices of operating these functions separately, simultaneously or alternatively.
However, Drake teaches a cleaning device (#500) which includes a housing (#510), an air inlet (#502), an air outlet (#504), an air guide unit (internal cavity) connecting 
Drake further teaches a controller (#650), i.e. electrical circuit, disposed in the cleaning device (#500) which controls and communicates with the components of the cleaning device (#500), such as engaging, disengaging, controlling and/or otherwise communicating with the fan (#570), the UV lighting (#590), interface (#660), negative ion generator, and power supply (#670) (see figures 9 and 11, and paragraphs [0058] and [0074]-[0077]; since Drake teaches the negative ion generator may be included in addition or in place of the fan, it is considered obvious, absent evidence to the contrary, that the controller (#650) will reasonably control the negative ions generating functions, as claimed by the applicant.  This is considered equivalent to wherein a photocatalysis function, a UVC germicidal function and a negative ions generating function are all controlled by a sole electrical circuit which avail users the choices of operating these functions separately, simultaneously or alternatively, as claimed by the applicant.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the photo-electronic air disinfector as disclosed by Nelsen, by having a photocatalysis function, a UVC germicidal function and a negative ions generating function are all controlled by a sole electrical circuit which avail users the choices of operating these functions separately, simultaneously or alternatively, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Ricci et al. (US Pat. No. 5,165,395, hereinafter Ricci).
In regards to Claim 5, Nelsen discloses the photo-electronic air disinfector as recited in claim 1.  Nelsen further discloses wherein the disinfector is operable by a battery (see paragraph [0036]; Nelsen discloses wherein the UV bulb (#21) are powered by an electronic ballast (#17) and the ballast may be powered by an AC power source, or alternatively, by a DC power source, such as a battery to enable the system to be portable).  
Nelsen fails to disclose wherein the battery is a rechargeable battery and the disinfector could be carried around by the user through hanging on the neck of a person 
However, Ricci teaches a germicidal mask system in which the air going into the mask is subjected to ultraviolet radiation prior to entering the mask in order to kill any germs or other pathogens the air might have contained (see column 1, lines 7-13).   The germicidal mask system comprises a non-porous face mask (#11), a sterilization chamber (#13), i.e. disinfector with housing, having an air inlet (#13a) and air outlet (#13g), a UV light source (#13c) within the sterilization chamber (#13) which kills any undesirable microorganisms such as germs, viruses, or other pathogens to which the ultra-violet light is lethal, a battery pack (#17) containing a rechargeable battery and the sterilization chamber (#13) is suspended around the neck of the user by the use of a neck strap attached to the sterilization chamber (#13) through the use of loops (#13f and #13h) and the user may breathe in purified air coming out of the sterilization chamber (#13) within a short distance (see figure 2 and column 4, lines 4-43).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the photo-electronic air disinfector as disclosed by Nelsen, by having the disinfector to be operable by a rechargeable battery and could be carried around by the user through hanging on the neck of a person by a strap hooked to the device, enabling the user to breath in purifier air coming out of the disinfector within a short distance, as claimed by the applicant, with a reasonable expectation of success, as Ricci teaches a germicidal mask system in which the air going into the mask is subjected to ultraviolet radiation prior to entering the mask in order to kill any germs or other pathogens the air might have contained, wherein the germicidal mask 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759